UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-KSB [ X ] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For The fiscal year ended December 31, 2002 [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For The Transition Period from To Commission file number:0-266932 BRIGHTCUBE, INC. (Exact name of registrant as specified in its charter) Nevada 87-0431036 (State or other jurisdictionof incorporation or organization) (IRS Employer Identification No.) 525 Inner Circle, The Villages, Florida (Address of principal executive offices) (zip code) (321) 229-5444 (Registrant’s telephone number, including area code) Securities Registered Pursuant to Section 12(g) of The Act: Common Stock par value $0.001 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.
